Citation Nr: 0106637	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  00-04 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Fort Harrison, Montana


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


INTRODUCTION

The veteran served on active duty from April 1964 to April 
1987.

The current appeal arose from a June 1999 rating decision of 
the Department of Veterans Appeals (VA) Medical and Regional 
Office Center (M&ROC) in Fort Harrison, Montana.  The M&ROC, 
in pertinent part, denied entitlement to a TDIU.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


REMAND

This claim must be afforded expeditious treatment by the 
M&ROC.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the M&ROCs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Service connection has been granted for degenerative joint 
disease (DJD) with laminectomy of the lumbar spine, rated as 
60 percent disabling; tinnitus, rated as 10 percent 
disabling; status post left medial meniscectomy, rated as 10 
percent disabling; scar, bone graft right ilium, left 
parotidectomy, and bilateral hearing loss, each evaluated as 
noncompensable.  The combined schedular evaluation is 70 
percent.

In his October 1998 Veteran's Application for Increased 
Compensation Based on Unemployability (VA Form 21-8940), the 
appellant reported he had become too disabled to work in May 
1996.  It is not clear from the record whether he is in 
receipt of disability benefits from the Social Security 
Administration (SSA).  The Court has held that the medical 
records utilized by the SSA in awarding disability benefits 
should be the subject of review by VA in determining a 
veteran's eligibility to receive total disability benefits 
based on inability to work.  Massors v. Derwinski, 2 Vet. 
App. 181 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).




While a substantial quantity of treatment reports has been 
associated with the claims file, and the veteran has been 
afforded VA examinations, there is no evidence of a competent 
medical opinion addressing whether the veteran has been 
rendered unemployable by reason of his service-connected 
disabilities.  

A contemporaneous, comprehensive examination(s) of the 
veteran with a competent medical opinion would materially 
assist in the adjudication of his appeal.

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000). Among other things, this law redefines the 
obligations of the Department of Veterans Affairs (VA) with 
respect to the duty to assist.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).

On remand, the M&ROC should also consider whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096 (2000).

Accordingly, this case is remanded for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the M&ROC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  


In this regard, the M&ROC should request 
the veteran to identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment of his service-
connected disabilities, particularly his 
back disability, and any medical opinions 
expressed as to his ability to work.  
After obtaining any necessary 
authorization or medical releases, the 
M&ROC should make reasonable efforts to 
obtain legible copies of the veteran's 
complete treatment records from all 
sources identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the M&ROC should 
secure all outstanding VA treatment 
reports.

2.  If it is determined that the veteran 
is in receipt of disability benefits from 
the SSA, the M&ROC should obtain from 
that agency the records pertinent to his 
claim as well as the records relied upon 
concerning that claim.  If records 
pertaining to such claim and medical 
evidence utilized in processing such 
claim are not available, that fact should 
be entered in the claims file.

3.  If the M&ROC is unable to obtain any 
of the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.

4.  After the aforementioned 
documentation has been obtained, the 
M&ROC should arrange for a VA Social and 
Industrial Survey interview with the 
veteran.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the interviewer prior and 
to pursuant to the interview of the 
veteran, and the report should be 
annotated in this regard.

The interviewer should comment on the 
degree of social and industrial 
impairment which the veteran experiences 
as the result of all his disabilities.  
The interviewer should provide an opinion 
as to the impact of social and industrial 
impairment on employability resulting 
solely from service-connected 
disabilities.

5.  The M&ROC should arrange for VA 
special orthopedic and audiology-ear 
disease examinations by available 
appropriate specialists including on a 
fee basis if necessary for the purpose of 
ascertaining the veteran's ability to 
obtain and retain substantially gainful 
employment due to service-connected 
disabilities.

The claims file and separate copies of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  Any further indicated 
special studies should be conducted.

The examiners must be requested to 
express an opinion as to the impact of 
the veteran's service-connected 
disabilities on his ability to obtain and 
retain substantially gainful employment.  


The examiners must express an opinion as 
to whether the service-connected 
disabilities have rendered the veteran 
unable to work or unemployable for VA 
compensation purposes.  In doing so, the 
examiners should distinguish the impact 
of the veteran's service-connected 
disabilities on employment from the 
impact of his nonservice-connected 
disabilities on employment.  If unable to 
do so, the examiners should so state.  
Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.

6.  Thereafter, the M&ROC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the M&ROC 
should review the requested examination 
reports and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
M&ROC should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In addition, the M&ROC must review the 
claims file and ensure that any other 
notification and development action, 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  

In particular, the M&ROC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  See VBA Fast Letters 
00-87 (November 17, 2000); 00-92 
(December 13, 2000), 01-02 (January 9, 
20001); and 01-13 (February 5, 2001) as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
Court decisions that are subsequently 
issued also should be considered.  
Stegall, supra.

7.  After undertaking any necessary 
development in addition to that specified 
above, the M&ROC should readjudicate the 
claim of entitlement to a TDIU,  In this 
regard, the M&ROC should document its 
consideration of the applicability of the 
criteria under 38 C.F.R. §§ 3.321(b)(1), 
3.340, 3.341, 4.16 (2000) as warranted.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the M&ROC.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


